DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Claims 1, 4-5, 8-9, 12-13, and 16-18 are currently pending and examined below.  Claims 1, 4-5, 8-9, 12-13, and 16-18 have been amended.  Claims 2-3, 6-7, 10-11, and 14-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 02/02/2022 regarding claim objections and claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim objections and claim rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant’s amendment and argument filed on 02/02/2022 regarding claim rejections under 35 U.S.C. 101 are not persuasive.  The amendments did not overcome the claim rejections under 35 U.S.C. 101, and claim rejections under 35 U.S.C. 101 are not withdrawn.

The Examiner has updated the rejection to reflect the newly amended subject matter.  However, the limitations of receiving, collecting, calculating, and displaying the progress toward the completion of the request in claims 1 and 18 can be performed by merely a generic processor, and the limitations of storing, calculating, transmitting, receiving, acquiring, sending data, and displaying the progress toward the completion of the request in claim 17 can also be performed by a merely generic processor, and are not considered an improved user interface requiring user interactions to output pertinent information to the user in response to the user interactions.  See also Subject Matter Eligibility Example 37.

Applicant’s amendment and argument filed on 02/02/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  The amendments did not overcome the claim rejections under 35 U.S.C. 101, and claim rejections under 35 U.S.C. 103 are not withdrawn.  See below for detailed claim mapping that corresponds to the amended claims.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 14, the Office recommends amending “corrected” to “collected”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-9, 12-13, 16, and 18 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a data processing system or apparatus.  The claims fall within one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 18 recite the limitations of receiving, collecting, calculating, and displaying data.  The limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for a processor or circuitry.  That is, other than reciting a processor or circuitry nothing in the claims preclude the steps from practically being performed in the mind.  For example, the claims encompass a person looking at data collected from a server or a sensor and forming a simple judgement.  The mere nominal recitation of by a processor or circuitry does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 18 recite the additional elements of receiving, collecting, calculating, and displaying data. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The processor or circuitry is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the processor or circuitry).  Accordingly, even in combination, these 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 4-5, 8-9, 12-13, and 16 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claim 17 is rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a data collecting system.  The claim fall within one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 17 recites the limitations of, by a server, storing, calculating, and transmitting data, and by a data processing apparatus, receiving, acquiring, sending, and displaying data.  The limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for a server or a data processing apparatus.  That is, other than reciting by a server or a data processing apparatus, nothing in the claims preclude the steps from practically being performed in the mind.  For example, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a server or a data processing apparatus does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 18 recite the additional elements of storing, calculating, transmitting, receiving, acquiring, sending, and displaying data steps. The steps recited are at a high 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190146508 A1; hereinafter Dean) in view of Choksi et al. (US 11023990 B2; hereinafter Choksi).

Regarding claim 1, Dean discloses:
A data processing system (Fig. 2) comprising: 
a sensor (Fig. 2 – sensors 210) in a vehicle (Fig. 2 – vehicle 200), wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor (sensors 210 in vehicle 200 include a positioning system 212 and object detection sensors 214; see Fig. 2, [0037]-[0040] for more detail); 
a processor (Fig. 2 – vehicle control system 220) configured to: 
receive request data from a server (remote server/transport management system; [0043], [0074]), the request data containing i) a request for collecting traveling state data (state data; [0041-[0043]) of the vehicle and ii) a reward (expected earnings or profit per candidate vehicle; [0074]) for completing the request (navigation cost route system 100 of the remote server/transport management system receives state data from the vehicle control system 220 and the transport management system receives transport request based on expected earnings or profit per candidate vehicle; [0043], [0074]); 
collect the traveling state data of the vehicle on a basis of a sensor signal received from the sensor (vehicle control system 220 generates state data based on sensor data for the surrounding environment of the vehicle 200; Fig. 2, [0039], [0043]); 
calculate a traveling route (total path; [0045]-[0046]) of the vehicle to complete the request, the traveling route including a start point (start point; [0040]) and an end point (end point; [0040])(path cost calculation system 260 of the vehicle control system 220 scores path segments that include a start 
, 
wherein the processor is configured to convert the traveling state data currently collected to the progress (travel time; [0044]) toward the completion of the request based on one of a current distance travelled by the vehicle from the start point (perception system 230 of the vehicle control system 220 determines the state data that describes the current location of the vehicle 200; [0041]) and a current travel time for the vehicle traveling from the start point (path cost calculation system 260 of the vehicle control system 220 uses state data from the perception system 230 and estimates travel time; Fig. 2, [0043]), 
wherein the processor is configured to send the traveling state data collected to the server (navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; [0043]).

Dean does not specifically disclose:
control a display to display i) the traveling route of the vehicle and a current location of the vehicle on the traveling route and ii) progress toward completion of the request, the traveling route and the current location being displayed in a first area of the display, the progress being displayed in a second area superimposed on the first area of the display,
the processor keeping updating the progress in the second area of the display,
wherein the processor is configured to generate the progress to indicate when the reward is obtained.

However, Choski discloses:

the processor keeping updating the progress in the second area of the display (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44),
wherein the processor is configured to generate the progress to indicate when the reward is obtained (the progress in the second panel 426 coincides with graphic 510 and the amount of money the user has earned thus for the day; Figs. 4C, 4F, 4J, 5A-5B, col. 18, lines 57-62). 

Dean and Choksi are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Choksi’s system that determines and displays the amount of distance/time spent for completed tasks relative to the entire schedule. Doing so would aid in providing current task on the route that integrated in the risk factors of the vehicle’s environment and money earned on task completed.

Regarding claim 9, Dean does not specifically disclose:


However, Choksi discloses:
wherein the progress is generated as a moving image or a still image (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44). 

Dean and Choksi are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Choksi’s system that output dynamically.  Doing so would aid in emphasizing current task on the route that integrated in the risk factors of the vehicle’s environment and money earned on task completed.

Regarding claim 17, Dean discloses:
A data collecting system (Figs. 1-2) comprising: 
a data processing apparatus (Fig. 2) provided in a vehicle (Fig. 2 – vehicle 200); and 
a server (Fig. 1 – navigation route cost system 100 of the remote server; [0043]) configured to i) store request data containing a request for collecting traveling state data of the vehicle (navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; [0043]), ii) calculate a traveling route of the vehicle to complete the request, the traveling route including a start point and an end point (statistical modeler 130 of the navigation route cost system 100 scores path segments that include a start point and an end point, a total path from a starting point to a destination can be comprised of path segments; [0032], [0012]), and iii) transmit, to the data processing 
wherein the data processing apparatus is configured to: 
receive the request data from the server (navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; [0043]); 
acquire, using a sensor (Fig. 2 – sensors 210) in the vehicle, the traveling state data of the vehicle based on the traveling route and the request data received from the server (vehicle control system 220 generates state data based on sensor data for the surrounding environment of the vehicle 200, navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; Fig. 2, [0039], [0043]); and 
send the acquired traveling state data to the server (vehicle control system 220 generates state data based on sensor data for the surrounding environment of the vehicle 200, navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; Fig. 2, [0039], [0043]), wherein the server is configured to, in response to receiving the traveling state data from the data processing apparatus, i) convert the traveling state data currently corrected to a progress toward completion of the request based on one of a current distance travelled by the vehicle from the start point and a current travel time for the vehicle traveling from the start point (navigation route cost system 100 receives state data and determines values for the path segments that include a start point and an end point, a total path from a starting point to a destination can be comprised of path segments; [0043], [0032], [0012]) and ii) transmit, to the data processing apparatus, a) the progress toward the completion of the request (navigation route cost system 100 of the remote server/transport management system determines the time the vehicle 200 traverses the path segment and transmits route planning to the vehicle control system 220; [0017], [0043], [0074]).


wherein the server is configured to ii) transmit, to the data processing apparatus, b) a control signal that causes the data processing apparatus to output the progress toward the completion of the request, and 
wherein the data processing apparatus is configured to, in response to receiving the progress toward the completion of the request and the control signal, control a display to display i) the traveling route of the vehicle and a current location of the vehicle on the traveling route and ii) the progress toward the completion of the request, the traveling route and the current location being displayed in a first area of the display, the progress being displayed in a second area superimposed on the first area of the display.  

However, Choski discloses:
wherein the server (Fig. 1 – service arrangement system 170) is configured to ii) transmit, to the data processing apparatus (Fig. 1 – system 100), b) a control signal that causes the data processing apparatus to output the progress toward the completion of the request (service arrangement system 170 communicates with the system 100 and dynamically display content on user interface 131 based on current conditions associated with the service application 110; Fig. 1, col. 4, line 65 – col. 5, line 5), and 
wherein the data processing apparatus is configured to, in response to receiving the progress toward the completion of the request and the control signal, control a display (Fig. 1 – UI 131) to display i) the traveling route of the vehicle (map content 425 includes graphic route lines; Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35) and a current location of the vehicle on the traveling route (map content 425 includes indicator 429 corresponding to the current location of the user; ; Figs. 4C, 4F, 4H-4J, col. 14, lines 26-35) and ii) the progress toward the completion of the request (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44), the traveling route and the current location being 

Dean and Choksi are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Choksi’s system that determines and displays the amount of distance/time spent for completed tasks relative to the entire schedule. Doing so would aid in providing current task on the route that integrated in the risk factors of the vehicle’s environment and money earned on task completed.

Regarding claim 18, Dean discloses:
A data processing system (Fig. 2) comprising:
a sensor (Fig. 2 – sensors 210) in a vehicle (Fig. 2 – vehicle 200), wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor (sensors 210 in vehicle 200 include a positioning system 212 and object detection sensors 214; see Fig. 2, [0037]-[0040] for more detail); and 
circuitry (Fig. 2 – vehicle control system 220) configured to: 
receive request data from a server (remote server/transport management system; [0043], [0074]), the request data containing i) a request for collecting traveling state data (state data; [0041-
collect the traveling state data of the vehicle on a basis of a sensor signal received from the sensor (vehicle control system 220 generates state data based on sensor data for the surrounding environment of the vehicle 200; Fig. 2, [0039], [0043]); 
calculate a traveling route (total path; [0045]-[0046]) of the vehicle to complete the request, the traveling route including a start point (start point; [0040]) and an end point (end point; [0040])(path cost calculation system 260 of the vehicle control system 220 scores path segments that include a start point and an end point, a total path from a starting point to a destination can be comprised of path segments; [0045]-[0046], [0040], [0012]), 
wherein the processor is configured to convert the traveling state data currently collected to the progress (travel time; [0044]) toward the completion of the request based on one of a current distance travelled by the vehicle from the start point (perception system 230 of the vehicle control system 220 determines the state data that describes the current location of the vehicle 200; [0041]) and a current travel time for the vehicle traveling from the start point (path cost calculation system 260 of the vehicle control system 220 uses state data from the perception system 230 and estimates travel time; Fig. 2, [0043]), 
wherein the processor is configured to send the traveling state data collected to the server (navigation route cost system 100 of the remote server receives state data from the vehicle control system 220; [0043]).

Dean does not specifically disclose:

the processor keeping updating the progress in the second area of the display,
wherein the processor is configured to generate the progress to indicate when the reward is obtained.

However, Choski discloses:
control a display to display i) the traveling route of the vehicle (map content 425 includes graphic route lines; Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35) and a current location of the vehicle on the traveling route (map content 425 includes indicator 429 corresponding to the current location of the user; ; Figs. 4C, 4F, 4H-4J, col. 14, lines 26-35) and ii) progress toward completion of the request (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44), the traveling route and the current location being displayed in a first area of the display (graphic route lines and current location of the user in the first panel; Figs. 4C, 4F, 4J; col. 14, lines 19-26), the progress being displayed in a second area superimposed on the first area of the display (see Figs. 4C, 4F, 4J),
the processor keeping updating the progress in the second area of the display (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44),
wherein the processor is configured to generate the progress to indicate when the reward is obtained (the progress in the second panel 426 coincides with graphic 510 and the amount of money the user has earned thus for the day; Figs. 4C, 4F, 4J, 5A-5B, col. 18, lines 57-62). 

.

Claims 4-5, 8, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Choksi, and in view of Radhakrishnan et al. (US 9,305,310 B2; hereinafter Radhakrishnan).

Regarding claim 4, Dean and Choksi do not specifically disclose:
wherein the reward increases or decreases at a predetermined changing rate.  

However, Radhakrishnan discloses:
wherein the reward increases or decreases at a predetermined changing rate (consented adjusted price is adjusted by a multiplier 360; see Fig. 3B; col. 14, lines 20-23).

Dean and Radhakrishnan are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Radhakrishnan’s reward 

Regarding claims 5 and 8, Dean and Choksi do not specifically disclose:
wherein the reward varies depending on a history of a past request undertaken, and the processor is configured to control the display to show the reward after being varied.

However, Radhakrishnan discloses:
wherein the reward varies depending on a history of a past request undertaken (consented adjusted price of the requested user/requesting device vary depending on historical record/data; col. 6, lines 62-64, col. 7, lines 30-35), and the processor is configured to control the display to show the reward after being varied (Figs. 4A and 4C).

Dean and Radhakrishnan are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Radhakrishnan’s reward system which takes into consideration reward for the request that is adjusted based on the historical record of the service provider. Doing so would aid in providing personalized and reasonable amount of rewards and satisfaction to consumer experience.

Regarding claims 12-13 and 16, Dean and Radhakrishnan do not specifically disclose:
wherein the progress is generated as a moving image or a still image.  

However, Choksi discloses:
wherein the progress is generated as a moving image or a still image (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44). 

Dean and Choksi are both considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean’s system that senses data for the surrounding environment for determining path cost to further incorporate Choksi’s system that output dynamically.  Doing so would aid in emphasizing current task on the route that integrated in the risk factors of the vehicle’s environment and money earned on task completed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
van der Vlist et al. (US 20210372803 A1) discloses a method is disclosed for providing information using a navigation apparatus to guide a user in a vehicle along a determined route to a destination through a road network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

                                                                                                                           /HUNTER B LONSBERRY/                                   Supervisory Patent Examiner, Art Unit 3665